                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE




 ROUTE! INC.,

                Plaintiff,

          V.                                         Civil Action No. 1: 17-cv-00331-RGA

 AIRWATCH LLC,

                Defendant.



                                  MEMORANDUM ORDER

       Presently before me is Defendant's Motion for Application and Notice for Issuance of .

Letters Rogatory Concerning Certain Canadian Third-Parties. (D.I. 78). The Parties have fully

briefed the issues. (D.I. 78, 86, 89). For the reasons set out below, I wiU DENY Defendant's

motion.

       "[Letters rogatory] are [a] means by which a court in one country requests the court of

another country to assist in the administration of justice by" assisting with fact discovery. United

States v. Rosen, 240 F.R.D. 204,215 (E.D. Va. 2007). Letters rogatory are a "complicated,

dilatory and expensive system." Societe Nationale Industrielle Aerospatiale v. US. Dist. Court,

482 U.S. 522, 531 (1987). Nevertheless, federal district courts have inherent and statutory power

to issue them in appropriate circumstances. Rosen, 240 F.R.D. at 215; see also 28 U.S.C.

§ 1781. That power is discretionary. United States v. Mason, 919 F.2d 139 (4th Cir. 1990).

Because of the system's cumbersome nature, "where the relevancy or materiality of the

testimony sought is doubtful, the court should not grant the application." 26B C.J.S. Depositions

§ 34. However, when a district judge chooses to deny a request for letters rogatory he should
provide reasons for the denial to ensure deference on appeal. See Complaint ofBankers Tr. Co.,

752 F.2d 874, 890 (3d Cir. 1984) (declining to adopt "good cause" standard).

        Defendant seeks to depose and compel document production from two Canadian

companies: Fiera Capital Corp. ("Fiera") and De Jong & Co. ("De Jong"). (D.I. 78 at 1). Fiera

owned more than 45 million shares of Plaintiff when Plaintiff filed this lawsuit in March 2017.

(Id at 3). Fiera sold those shares in April 2017. (Id). De Jong currently owns over 21 million

shares. (Id). Due to their significant investment in Plaintiff, Defendant believes that Fiera and

De Jong may have knowledge and documents relevant to the damages calculation. (Id at 5-6).

Defendant is also hopeful that the companies developed opinions on the valuation or validity of

U.S. Patent No. 7,814,216 ('216 Patent). (D.I. 89 at 3). Defendant notes, however, that it has

received no direct evidence from Plaintiff that indicates the existence of relevant documents or

knowledge at the third-party companies. (D.1. 78 at 7). Rather, it cites evidence that Plaintiff

included this lawsuit in a corporate update. (D.I. 89 at 3). It correlates the timing of that update

with Fiera's withdrawal and concludes that Fiera must have done an independent assessment of

the value of the lawsuit based on information provided by Plaintiff. (Id at 3-4). It reasons that

De Jong would have done the same. (Id). Defendant does little to address why Plaintiff is not a

sufficient source of the documents Plaintiff allegedly provided to Fiera and De Jong. (See D.I.

78 at 7).

        Plaintiff opposes Defendant's request. (D.I. 86). It argues the material sought by

Defendant's motion is speculative, unnecessary, and a fishing expedition. (Id at 10-15). I agree.

"There is no reason to believe Fiera and De Jong actually possess [responsive information]." (Id

at 10). Moreover, there is no reason to believe that, assuming Fiera and De Jong do possess such

information, the information is different than what Plaintiff can produce. (See id.). And the



                                                 2
existence of the companies' independent evaluations of the '216 Patent is so speculative that the

entire endeavor to retrieve them amounts to an international fishing expedition. There is

insufficient reason to engage in the complication, delay, and expense inherent to letters rogatory

where Plaintiff can provide the same facts and it is complete speculation that the opinions sought

exist. 1

           To the extent that Defendant is dissatisfied with what Plaintiff has produced, the Parties

can litigate that issue here. If Plaintiff is, in fact, in possession of responsive, unprivileged

material, then this Court can compel production.

           Defendant's Motion for Application and Notice for Issuance of Letters Rogatory

Concerning Certain Canadian Third-Parties (D.I. 78) is DENIED.



           Entered this+ day of December 2018.




1
 On these facts, I would deny Defendant's request for third-party discovery from an American
corporation. I do not see why the fact that Defendant seeks information from foreign
corporations should make denying the request more difficult. But see In re Urethane Antitrust
Litig., 267 F.R.D. 361,365 (D. Kan. 2010) (collecting cases and concluding, "Most courts have
placed the burden on a party opposing an application for the issuance of letters of request to
show 'good reason' why the letters should not be issued.").
                                                    3
